DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,306,327. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,306,327 claims all the features of claims 16-35 of the instant application in an explicit or inherent manner.


Claim Rejections - 35 USC § 101
Previous rejection to 35 U.S.C. 101 is withdrawn in view of Applicant’s amendment filed on 03/02/2021.
Response to Arguments

Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8+ of the 03/02/2021 Remarks that Roth is directed to television, the EPG data is not sent via a broadcast communication channel, but is more likely transmitted using IP.
In response to argument, Examiner respectfully disagrees.  Paragraph 0027 of Roth discloses different service tiers e.g., broadcast, premium cable etc.  Dictionary.com defines broadcasting as transmitting (programs or signals) from a radio or television station.  Broadcasting also implies the distribution of audio and/or video to dispersed audience via any electronic mass communications medium in a one-to-many model.  Roth discloses transmitting programming content/EPG to user’s STB via broadcasting network 125.  Nowhere in the disclosure of Roth states that the EPG is transmitted using IP.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-18 and 26-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roth et al. (U. S. Pub. No. 2002/0152224).


Regarding claim 16, Roth et al. discloses a method for providing enhanced program recommendations, comprising:
sending, by a computing system (considered as EPG server 115) and via a broadcast communication channel, a plurality of program channels concurrently to a user device (see paragraph 0017, fig. 1;  EPG server 115 sends EPG data, e.g. programming information to the STB 110 through network 125.  Paragraph 0027 discloses different service tiers e.g., broadcast, premium cable etc.  Dictionary.com defines broadcasting as transmitting (programs or signals) from a radio or television station.  Broadcasting also implies the distribution of audio and/or video to dispersed audience via any electronic mass communications medium in a one-to-many model);
receiving, by the computing system, one or more inputs corresponding to the plurality of program channels (see paragraph 0018; STB user 110 can send Pay Per View request to program feed 120 and EPG server 115),
determining, by the computing system, respective channel cross-affinities (considered as categories e.g., dramas, sitcoms etc.) corresponding to a comparison between each of the plurality of program channels, wherein the respective cross-affinities are based on analyzing a degree of similarity of content respectively associated with each pair of channels of the plurality of program channels (see paragraphs 0021, 0024-0026, 0028, fig. 4; relevant or related programs categories can 
selecting, by the computing system, recommendations associated with a group of programs corresponding to two or more of the plurality of program based on (see paragraph 0028 and fig. 4; selecting recommendations associated with groups of programs corresponding to a category):
selecting the two or more of the plurality of program based on determining high cross-affinities between each of the two or more plurality of program (see paragraphs 0023, 0028 and fig. 4; after the EPG server 115 has determined the viewer’s preferences, it generates the relevant programming information and any related data and then assemble the customized programming information), and
determining that the group of programs correspond to a same broadcast time period (see paragraphs 0025, 0031 and fig. 4; subset of programs e.g., Boston Public, 7th Heaven etc., being broadcasted by 8:00 o’clock) and
sending, by the computing system, the recommendations associated with the group of programs to the user device (see paragraph 0024, fig. 3 (185) and fig. 4; STB displays set of recommended programs).


Regarding claim 26, Roth et al. discloses a system for providing enhanced program recommendations, comprising:
a user device (see fig. 1 (TV 105 or STB 110) and paragraph 0016); and 

send, to the user device and via a broadcast communication channel, a plurality of program channels concurrently (considered as EPG server 115) and via a broadcast communication channel, a plurality of program channels concurrently to a user device (see paragraph 0017, fig. 1;  EPG server 115 sends EPG data, e.g. programming information to the STB 110 through network 125);
receive user inputs corresponding to the plurality of program channels concurrently (see paragraph 0018; STB user 110 can send Pay Per View request to program feed 120 and EPG server 115),
determine respective channel cross-affinities (considered as categories e.g., dramas, sitcoms etc.) corresponding to a comparison between each of the plurality of program channels, wherein the respective cross-affinities are based on analyzing a degree of similarity of content respectively associated with each pair of channels of the plurality of program channels (see paragraphs 0021, 0024-0026, 0028, fig. 4; relevant or related programs categories can be recommended to the user by the server and display them either in a standardized fashion (e.g., arranging and displaying the recommended content in a program listing fashion such as displaying by channel, time) or a customized fashion);
select recommendations associated with a group of programs corresponding to two or more of the plurality of program channels based on (see paragraph 0028 and fig. 4; selecting recommendations associated with groups of programs corresponding to a category):

determining that the group of programs correspond to a same broadcast time period (see paragraphs 0025, 0031 and fig. 4; subset of programs e.g., Boston Public, 7th Heaven etc., being broadcasted by 8:00 o’clock); and
send the recommendations associated with the group of programs to the user device (see paragraph 0024, fig. 3 (185) and fig. 4; STB displays set of recommended programs).

Regarding claims 17 and 27, Roth et al. discloses everything claimed as applied above (see claims 16 and 26).  Roth et al. discloses wherein the recommendations associated with the group of programs are further based on analyzing user preferences associated with content selection for each of the plurality of program channels (see paragraphs 0008, 0018; generating recommendation guide based upon user preference).

Regarding claims 18 and 28, Roth et al. discloses everything claimed as applied above (see claims 16 and 26).  Roth et al. discloses wherein the recommendations associated with the group of programs are further based on:
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. in view of Ellis et al. (U.S. Pub. No. 2004/0117831).

Regarding claims 21 and 31, Roth et al. discloses everything claimed as applied above (see claims 16 and 26).  
However, Roth et al. is silent as to wherein the recommendations associated with the group of programs are further based on a location of the user device.
Ellis et al. discloses wherein the recommendations associated with the group of programs are further based on a location of the user device (see paragraph 0239; The television distribution facility provides local information related to the locality that the user resides in. If the television distribution facility is connected to user television equipment in only one given locality, it may provide local information to users only relevant to that specific locality.  If a television distribution facility is connected to users 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system and method of Roth et al. to include wherein the recommendations associated with the group of programs are further based on a location of the user device as taught by Ellis et al. for the advantage of providing targeted programming content related a specific location.


Claims 22-25, 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. as applied to claim 16 above, and further in view of Pettit et al. (U.S. Pub. No. 2007/0186243).

Regarding claims 22 and 32, Roth et al. discloses everything claimed as applied above (see claims 16 and 26).  However, Roth et al. is silent as to determining, by the computing system, that the user device has tuned-in to a first program channel of the plurality of program channels; designating, by the computing system, a second channel of the plurality of program channels as a prioritized channel based on determining a high cross-affinity with the first program channel; and sending, to the user device, a personalized electronic program guide (EPG) indicative of the prioritized second channel.

designating, by the computing system, a second channel of the plurality of program channels as a prioritized channel based on determining a high cross-affinity with the first program channel (see paragraph 0068-0069; server generates a recommendation list that includes titles and other information related to one or more recommended programs that match one or more of the user-defined preferences the user is currently watching); and 
sending, to the user device, a personalized electronic program guide (EPG) indicative of the prioritized second channel (see paragraph 0070; server can generate the recommendation list).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system and method of Roth et al. to include determining, by the computing system, that the user device has tuned-in to a first program channel of the plurality of program channels; designating, by the computing system, a second channel of the plurality of program channels as a prioritized channel based on determining a high cross-affinity with the first program channel; and sending, to the user device, a personalized electronic program guide (EPG) indicative of the prioritized second channel as taught by Pettit et al. for the advantage of improving system and method of providing television program recommendations.

claims 23 and 33, Roth et al. and Pettit et al. discloses everything claimed as applied above (see claims 22 and 32).  Pettit et al. discloses wherein the personalized EPG includes a modified listing of program highlights associated with the prioritized channel (see paragraph 0069; server generates a recommendation list that includes such programs or programs that share a genre, actor, program type, sport team, or any combination thereof, with the programs that are 
regularly viewed at the set-top box device).

Regarding claims 24 and 34, Roth et al. discloses everything claimed as applied above (see claims 16 and 26).  However, Roth et al. is silent as to wherein the respective cross-affinities correspond to a predetermined range of affinity strengths.
In an analogous art Pettit et al. discloses wherein the respective cross-affinities correspond to a predetermined range of affinity strengths (see paragraph 0095 and fig. 10; In an illustrative embodiment, the recommendation list screen 1002 can include a statement 1004 imparting that viewers of a certain program also favor programs 1006 named on a recommendation list).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system and method of Roth et al. and Ellis et al. to include wherein the respective cross-affinities correspond to a predetermined range of affinity strengths as taught by Pettit et al. for the advantage of improving system and method of providing television program recommendations.

claims 25 and 35, Roth et al. and Pettit et al. discloses everything claimed as applied above (see claims 24 and 34).  Pettit et al. discloses wherein if a specific channel of the plurality of channels is preferred by the user, then a high affinity strength of the specific channel with another channel is indicative of user preference for the other channel (see paragraph 0095 and fig. 10; viewer who likes “24” will also like CSI: Miami, Law & Order: SVU etc.).

Claims 19 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. as applied to claim 18 and 28 above, and further in view of Bates et al. (U.S. Pub. No. 2002/0152459).

Regarding claims 19 and 29, Roth et al. discloses everything claimed as applied above (see claims 18 and 28).  However, Roth et al. is silent as to wherein the determining the personalized affinities data is further based on: determining a temporal user consumption history associated with the user device, wherein the temporal user consumption history is associated with at least one of daily and weekly consumption habits.
Bates et al. discloses wherein the determining the personalized affinities data is further based on: determining a temporal user consumption history associated with the user device, wherein the temporal user consumption history is associated with at least one of daily and weekly consumption habits (see paragraph 0023 and fig. 4; tracking viewing habits on a given day).
.

Claims 20 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. as applied to claim 16 above, and further in view of Seto et al. (U.S. Pub. No. 2002/0055340).

Regarding claims 20 and 30, Roth et al. discloses everything claimed as applied above (see claims 18 and 28).  However, Roth et al. is silent as to wherein the determining the personalized affinities data is further based on: determining a spatial consumption history associated with the user device based on tracking changes in a location of the user device.
Seto et al. discloses wherein the determining the personalized affinities data is further based on: determining a spatial consumption history associated with the user device based on tracking changes in a location of the user device (see abstract and paragraph 0037; changing broadcasting content to be received by the receiver unit in 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system and method of Roth et al. to include wherein the determining the personalized affinities data is further based on: determining a spatial consumption history associated with the user device based on tracking changes in a location of the user device as taught by Seto et al. for the advantage of selecting desired program of a broadcasting station reflecting a user’s favorite genre.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 15, 2021